UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1121


RICARDO A. LINARES,

                Plaintiff - Appellant,

          v.

US AIRWAYS, INC.; COMMUNICATIONS WORKERS OF AMERICA (CWA);
INTERNATIONAL BROTHERHOOD OF TEAMSTERS (IBT),

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-01139-LMB-TCB)


Submitted:   June 30, 2011                    Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricardo A. Linares, Appellant Pro Se.    Daniel E. Farrington,
FARRINGTON LAW FIRM, LLC, Bethesda, Maryland; Nicholas Michael
Manicone, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ricardo A. Linares appeals the district court’s order

dismissing his complaint for failure to state a claim upon which

relief can be granted.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.   Linares v. US Airways, Inc., No. 1:10-

cv-01139-LMB-TCB (E.D. Va. Nov. 8, 2010).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2